DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 10 and 16; and canceled claim 6 in the amendment filed on 3/16/2022. Claims 1-5 and 7-16 are currently pending in the present application.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-16 have been considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without starting a regular compression coding process to obtain estimated compression rates of a plurality of compression coding rules for the to-be-compressed object, selecting a target compression coding rule based on at least the estimated compression rates, and compressing the to-be-compressed object by using the target compression coding rule, which is/are critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
	
	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claim(s).

Allowable Subject Matter
Claims 1-5 and 7-17 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
obtaining a to-be-compressed object;
	searching a recommendation record for a recommended compression coding rule that meets a compression rate condition, wherein the recommendation record is configured to record a compression coding rule of a historical compressed object and corresponding compression rate information, the historical compressed object is of a same type as the to-be-compressed object, and the compression rate condition includes a compression rate of the recommended compression coding rule being higher than a specified threshold;
	if the recommended compression coding rule that meets the compression rate condition is found, compressing the to-be-compressed object by using the recommended compression coding rule; and
	if the recommended compression coding rule that meets the compression rate condition is not found, starting a regular compression coding process to obtain compression rates of a plurality of compression coding rules for the to-be-compressed object, selecting a target compression coding rule based on at least the compression rates, and compressing the to-be-compressed object by using the target compression coding rule”, as recited in the independent claims 1 and 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/28/2022